O’BRIEN, Judge
MEMORANDUM OPINION
A jury in this two-day trial awarded a total of $18,413.47 to the two plaintiffs and they, through counsel, are now before the Court on application for an award of attorney’s fees and other costs. The counsel for plaintiffs, who was responsible for the case, has requested $6,077.50 in fees and other costs of $1,082.10. Defendant’s counsel suggests a more modest $1,500.00 in fees, and considerably less in costs.
This was a motor vehicle collision case in which liability was never seriously in doubt, although it was not conceded until just before the trial. It had no unusual twists or turns, except for the use of the so-called “seat belt” defense by the defendant, which did not impress the jury as much as it did the defendant’s attorney.
*166The Court will allow two days of trial time at $750.00 a day, together with twenty hours additional in counsel fees at the regular rate cited by plaintiffs’ counsel of $85.00 per hour, for a total of $3,200.00. An additional $532.10 will be awarded in costs, for a total of $3,732.10.
The Court will not allow the $50.00 sought for the medical evaluation of Dr. William B. Woods, Jr., or the expert witness fee sought for Dr. Lyall Stilp in the amount of $500.00. All other costs have been allowed (which total $532.10). Judgment will enter accordingly.